                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLI A
                                SOUTHERN DIVISION
                                  No. 7:20-CV-87-BO


NATIONWIDE MUTUAL INSURANCE                    )
COMPANY,                                       )
              Plaintiff,                       )
                                               )
V.                                             )                       ORDER
                                          )
CONNIE NOBLES, individually, and as       )
Parent and appointed Guardian Ad Litem for)
XXX:XX, a minor, and as Parent and        )
appointed Guardian Ad Litem for           )
XXXXXX, a minor,                          )
                     Defendants.          )



       This cause comes before the Court on plaintiff's motion for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. Defendants have responded,

plaintiff has replied, and a hearing on the matter was held before the undersigned on June 8,

2021 , at Raleigh, North Carolina. In this posture, the matter is ripe for ruling. For the reasons that

follow, the motion for judgment on the pleadings is granted.

                                          BACKGROUND

       This is a declaratory judgment action filed pursuant to 28 U.S.C. § 2201. Plaintiff,

Nationwide, seeks a declaration of the total amount of underinsured motorist (UIM) coverage

available to all parties seeking such coverage pursuant to the personal auto policy, numbered

6132M 292696, issued to Deborah N. Walters, with the policy period September 8, 2016 -

January 15, 2017. Nationwide filed this suit following the initiation of a personal injury action

filed by defendants in Columbus County, North Carolina captioned Nobles v. Pantaleon, 19 CVS

1367 (underlying suit). In the underlying suit, it is alleged that on December 5, 2016, near Tabor
City, North Carolina, a motor vehicle operated by Pantaleon struck a vehicle operated by

Deborah Walters in which the two minor defendants in this action, E.G. and T. H. , were

passengers. Deborah Walters was killed in the accident and the underlying suit alleges that

personal injuries also resulted to the minor defendants.

       Defendant Pantaleon in the underlying action was insured by National General Insurance

Company (National General) by a policy with liability limits of $30,000 per person and $60,000

per accident. National General has tendered $30,000 to the estate of Deborah Walters and

$3 0,000 to the minor defendants. The decedent Deborah Walters is the named insured on an auto

liability policy issued by Nationwide with UIM limits of $50,000 per person and $100,000 per

accident. Defendants in this action have in a letter to Nationwide dated September 3, 3019,

asserted a claim for the full per accident limit of $100,000. Specifically, defendants contend that

minor E.G. is entitled to $85,000 and minor T.H. is entitled to $15,000. Nationwide now seeks a

declaration that it is entitled to a set-off against its $100,000 per accident UIM limits in the

amount of the liability carrier's $60,000 per accident limit.

                                           DISCUSSION

       A motion for judgment on the pleadings under Fed. R. Civ. P. 12(c) allows for a party to

move for entry of j udgment after the close of the pleadings stage, but early enough so as not to

delay trial. Fed. R. Civ. P. 12(c). Courts apply the Rule 12(b)(6) standard when reviewing a

motion under Rule 12(c). Mayfield v. Nat 'l Ass 'nfor Stock Car Auto Racing, Inc., 674 F.3d 369,

3 75 (4th Cir. 201 2). " Judgment on the pleadings is not properly granted unless the moving party

has clearly establi shed that no material issue of fact remains to be resolved and the party is

entitled to judgment as a matter of law. " United States v. Any & all Radio Station Transmission

Equip., 207 F.3d 458, 462 (8th Cir. 2000). It is within a court's discretion whether to consider



                                                  2
matters outside the pleadings if presented, and thereby convert the motion for judgment on the

pleadings to one for summary j udgment under Rule 56.               A. S. Abell Co. v. Baltimore

Typographical Union No . 12, 338 F.2d 190, 193 (4th Cir. 1964).

       There are no material facts in dispute and plaintiffs claim is properly resolved on a

motion for judgment on the pleadings. North Caro lina's Motor Vehicle Safety and Financial

Responsibility Act of 1953 (Financial Responsibility Act), which the parties agree applies in this

case, provides that

       the limit of underinsured motorist coverage applicable to any claim is determined
       to be the difference between the amount paid to the claimant under the exhausted
       liability policy or policies and the limit of the underinsured motorist coverage
       applicable to the motor vehicle involved in the accident.

N.C. Gen. Stat. § 20-279.21 (b)(4). Nationwide's policy issued to Ms. Walters also provides that

the limits the of bodi ly injury liability for each accident and each person under the policy to shall

be reduced by "all sums [p ]aid because of the bodily injury by or on behalf of persons or

organizations who may be legally responsible." [DE 10 Ex. A. at 46].

       That a UIM carrier is entitled to a set-off or a credit for the amount paid by the liability

carrier is well-recognized. This is because "UIM coverage is intended to place a policy holder in

the same position that the policy holder would have been in if the tortfeasor had had liability

coverage equal to the amount of the []UIM coverage." N Carolina Farm Bureau Mut. Ins. Co. v.

Gurley, 139 N.C. App. 178, 183 (2000) (quoting Mutual of Enumclaw Ins. Co. v. Key, 131

Or.App. 130, 883 P.2d 875 , 877 (1994)) (emphasis in Gurley). To that end, the North Carolina

Court of Appeals has "determined the amount of UIM coverage should be calculated using a

' simple one-step formula: subtract the amount of liability coverage received from the maximum

UIM limit. "' Integon Nat '! Ins. Co. v. King, 251      .C. App. 370 (2016) (unpublished) (citing

Gurley, 139    .C. App. at 183-84). As is the case here, "when the liability policy is exhausted


                                                  3
pursuant to the per-accident limit, then the proper calculation of UIM coverage available is

obtained by subtracting the per-accident limit of the tortfeasor's liability policy from the per-

accident limit of the UIM policy." Nationwide Mut. Ins. Co. v. Haight, 152 N.C. App. 137, 142

(2002).

          Defendants' argument against application of a set-off to plaintiff's per-accident UIM

limit relies on their interpretation of North Carolina Farm Bureau v. Dana, 267 N.C. App. 42

(2019), review allowed, 375 N.C. 499 (2020). The Court disagrees that Dana has any impact on

the outcome of this case. In Dana, the question presented to the court of appeals was not whether

the UIM carrier was entitle to a set-off, but rather was whether the per-person or per-accident cap

will be the applicable limit on UIM coverage when there are two claimants seeking coverage

under a UIM policy and the negligent driver' s policy was exhausted pursuant to the per-accident

cap. Id. Moreover, the Dana court recognized that the parties in that case had agreed that the

UIM coverage limit would be reduced by the amount paid by the tortfeasor' s liability policy. Id.

at 43 . Indeed, defendants admit in their response to the instant motion that the "two [Dana]

claimants were entitled to a total of $200,000 of UIM benefits after the offset for the applicable

liability coverage."

          As defendants correctly argue, " [t]he purpose of this State' s compulsory motor vehicle

insurance laws, of which the underinsured motorist provisions are a part, was and is the

protection of innocent victims who may be injured by financially irresponsible motorists."

Proctor v. N Carolina Farm Bureau Mut. Ins. Co., 324 N.C. 221 , 224 (1989). Such a policy

does not, however, result in the outcome defendants seek in this case, namely an award of the

$100,000 per-accident cap without a set-off. To so hold would be contrary to the Financial

Responsibility Act and the policy provisions at issue in this case, and further is not required by



                                                 4
the holding in Dana. Plaintiff has accordingly demonstrated that it is entitled to a setoff in the

amount of $60,000 and entry of judgment on the pleadings in its favor.

                                        CONCLUSION

        For the foregoing reasons, plaintiffs motion for judgment on the pleadings [DE 21] is

GRANTED. The clerk is DIRECTED to enter judgment and close the case.



SO ORDERED, this _/1ctay of June, 2021.




                                             TERRENCE W. BOYLE
                                             UNITED STATES DISTRJCT




                                                5
